        2:19-cr-20070-MMM-EIL # 16            Page 1 of 3                                             E-FILED
                                                                  Tuesday, 03 December, 2019 04:11:15 PM
                                                                              Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                                Plaintiffs,           )
                                                      )
       vs.                                            )      Case No.        19CR20070
                                                      )
MILTON FORSBERG,                                      )
                                Defendants.           )



                          UNOPPOSED MOTION TO CONTINUE


       NOW COMES the Defendant, MILTON FORSBERG, by and through his Attorney, J.

STEVEN BECKETT of the law firm BECKETT LAW OFFICE, P.C., and for his Motion to

Continue, states as follows:

       1.      This matter is currently set for pre-trial December 11, 2019, at 1:45 p.m. in

               Urbana before Magistrate Judge Eric Long and for trial on January 6, 2020, at

               8:45 a.m. also in Urbana with Judge Michael Mihm.

       2.      The Defendant has been charged with child pornography.

       3.      That initial disclosure has been made by the government. Additional investigative

               reports will be disclosed in the future, along with State of Illinois Search warrant

               documents, forensic reports and forensic evidence that must be reviewed in the

               U. S. Attorneys’ Office in Urbana.

       4.      That an additional 60 days should be sufficient to address all the discovery,

               determine what if any pre-trial motions should be filed, and ultimately to

               determine whether a disposition short of trial can occur. The request for this

                                                 1
        2:19-cr-20070-MMM-EIL # 16            Page 2 of 3



               additional time is sought in the interest of justice and not for purpose of delay.

       4.   That the Government has no objection to this motion.

       WHEREFORE, Defendant, MILTON FORSBERG, respectfully requests that this

matter be continued and for such other relief this court deems necessary.

                                                      BECKETT & WEBBER, P.C.
                                                      Attorney for Defendant,



                                                      s/ J. Steven Beckett
                                                      J. STEVEN BECKETT, Counsel for
                                                      Defendant




J. STEVEN BECKETT
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mails: steve@beckettlawpc.com

                                                 2
        2:19-cr-20070-MMM-EIL # 16           Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 3rd , 2019, I electronically filed the above

Unopposed Motion to Continue with the Clerk of Court using the CM/ECF system which

will send notification of such filing(s) to the following:

       Elham M Peirson, Assistant U.S. Attorney - 201 South Vine Street, Urbana, IL

and I hereby certify that on December 3rd , 2019, I mailed the document by United States

Postal Service, direct email to the following non-registered participants:

       N/A
                                                     Respectfully submitted,


                                                     s/ J. Steven Beckett
                                                     J. STEVEN BECKETT, Counsel for
                                                     Defendant




J. STEVEN BECKETT
BECKETT LAW OFFICE, P.C.
508 South Broadway
Urbana IL 61801
(217) 328-0263
(217) 328-0290 FAX
E-mail: steve@beckettlawpc.com


                                                3
